Citation Nr: 0807788	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 through 
November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran's file was 
transferred to the Cleveland, Ohio Regional office in 
November 2004.


FINDING OF FACT

The in-service stressful event that led to PTSD was due to 
the veteran's willful misconduct.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m),(n), 3.102, 3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, May 2001, August 2001, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
the issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, VA 
medical records, and secured an examination in furtherance of 
his claim.  VA has no duty to inform or assist that was 
unmet.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressor is 
related to such combat, the veteran's lay testimony regarding 
the claimed stressor is accepted as conclusive as to its 
actual existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  See 38 C.F.R. § 3.301(a).  Willful misconduct 
means an act involving conscious wrongdoing or known 
prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  See 38 C.F.R. § 3.1(n) (2007).

Initially, the Board notes that the record does not indicate, 
nor does the veteran contend that he engaged in combat with 
the enemy.  Rather, the veteran's primary assertion is that 
his PTSD was precipitated by an event that took place while 
on active duty, but away from the military base, on his 21st 
birthday.

The veteran detailed his stressor event to the October 2002 
VA examiner.  He conceded that he did not have combat 
activity while in the service, but described an event that 
occurred in September 1974 while stationed on active duty at 
Fort Knox, Kentucky that he felt precipitated his PTSD.  
Specifically, the veteran described an incident where he saw 
two men fighting in the street as he was driving by in his 
car with his friend, and noted that he stopped his car 
because he thought he might have hit one of them.  When he 
stopped his car, the veteran reported that the two men began 
fighting on the hood of his car, and a confrontation ensued 
between the veteran and the two men.  He reported that he 
felt surrounded by the two men and ran away on foot with the 
two men chasing him.  The veteran stated that he ran to his 
brother's house, and they returned together in his brother's 
car to the scene of the altercation to find that the two men 
had beaten up his friend.  

The veteran reported that the two men were still at the 
original scene, and stated that as he was being grabbed out 
of his car by one of his assailants, he reached down into the 
car and grabbed his shotgun.  The veteran reported that he 
and his assailant were fighting over the gun, and he was 
kicking the assailant and trying to get away, at which point 
the gun went off.  The veteran described a feeling as if 
things were in slow motion and he did not know what happened 
at that time, and the veteran was not sure where the man with 
whom he was fighting went.  The veteran stated that he was in 
a daze after this incident, and that eventually the police 
came, and he was arrested and put in the county jail and 
charged with aggravated murder.  The veteran noted that he 
was eventually found guilty of negligent homicide and spent 
four months in jail.  (This version of events was also 
recited in testimony at an August 2002 hearing.)

The examiner noted that as the veteran relayed this trauma, 
he became very tearful at times, and the examiner stated that 
the veteran got up to demonstrate how things appeared to be 
moving in slow motion for him.  The veteran relayed to the 
examiner that some of the traumatic things about this 
incident were that he was being chased, and he felt as if he 
were running for his life, and he feared being pulled out of 
the car and beaten up, as he was aware that his friend had 
been beaten.  The veteran questioned how his whole life had 
changed because of this incident and felt that if he had just 
driven the other way, his life would have been entirely 
different.  The veteran described having a very poor work 
history subsequent to this traumatic incident, and he noted 
that he never forgave himself for what happened and stated 
that many times he wanted to die.

On examination, the examiner noted that according to DSM-IV, 
the veteran was exposed to a traumatic event in which he was 
confronted with an event that involved threatened death or 
serious injury and in fact, did result in an accidental 
death.  The examiner noted that the veteran also had the 
response of fear and helplessness and spoke about being in 
shock about this event and the need to "run for his life."  
Therefore, the examiner concluded that based on the incident 
described by the veteran, the veteran met the criteria for a 
stressor event.  In terms of symptoms of PTSD, the examiner 
noted that the veteran re-experienced this event and 
intrusive recollections of this event because when he spoke 
of the event, he said it felt like it was happening right in 
front of him, and he had recurring nightmares, particularly 
of him running, and often things were in slow motion with the 
primary emotion being fear.  In terms of avoidance of 
stimuli, the examiner noted that the veteran had diminished 
interest or participation in leisure activities, and he felt 
detached and disconnected with other people.  The examiner 
also noted that he met the criteria for increased arousal as 
he described having problems with staying asleep, outbursts 
of anger, having periods of startle reflex and 
hypervigilance.  Based on the above analysis, the examiner 
diagnosed the veteran with PTSD in accordance with DSM-IV, 
based on the traumatic stressful event described by the 
veteran.

In this case, the question at hand is not whether the 
stressor event upon which the October 2002 PTSD diagnosis is 
based can be independently verified, because, as discussed 
below, the incident is verified by court documents; but 
rather, whether or not the stressful event described by the 
veteran constitutes willful misconduct, thereby barring the 
veteran from obtaining service connection for PTSD with this 
particular incident as the underlying stressor on which the 
PTSD diagnosis was based.

Regarding an analysis of willful misconduct, the Board notes 
that the file contains a September 1974 arrest and charge of 
voluntary manslaughter, and an indictment by a Grand Jury for 
felonious assault in the State of Ohio, Cuyahoga County.  The 
grand jury indictment states that the veteran unlawfully and 
purposely did knowingly cause or attempt to cause physical 
harm to E.M, by means of a deadly weapon.  The record of this 
incident also notes that the veteran was found guilty of 
negligent homicide, a lesser included offense under the 
charge of the first count of the indictment, and sentenced to 
four months in the county jail.  As stated above, willful 
misconduct involves the deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  In this case, according to court 
documents, the veteran "knowingly" caused or attempted to 
cause physical harm with a deadly weapon.  Further, the 
conviction of negligent homicide, along with the incident as 
described by the veteran in the October 2002 VA PTSD 
examination, also supports a finding of willful misconduct 
because it reveals known prohibited action, and a wanton and 
reckless disregard of the consequences of bringing a gun into 
a physical struggle.  

Based on the evidence in the file, specifically, the court 
documents and the incident as described by the veteran, which 
resulted in him brandishing a weapon during a physical 
altercation, the Board finds that the veteran's actions 
amount to willful misconduct, thereby barring him from 
service connection for his PTSD based on this specific 
incident.  Even by the veteran's own account, he came upon a 
scene where a fight was in progress and he had removed 
himself from any potential threat by retreating to his 
brother's home.  It was only by his returning with a weapon 
that he involved himself in the altercation and thereby 
exposed himself to "threatened death or serious injury" as 
described by the VA examiner, which is what the examiner 
relied on in making the diagnosis.  This return to the scene 
of the altercation with a weapon was nothing short of a 
reckless disregard for probable consequences.  Because this 
act by the veteran led to his being placed a risk for harm 
was willful misconduct, and because it is what led to his 
having PTSD, the Board finds that an award of service 
connection may not be made.  38 C.F.R. § 3.301(a).  

In terms of establishing any other specific stressor, and 
obtaining corroborating evidence that the stressor occurred, 
the Board notes that the RO attempted to obtain information 
from the veteran to develop and verify other stressor 
incident(s), but he did not respond to either request.  
Specifically, the RO sent the veteran a letter in April 2001 
and again in August 2001, asking for a detailed description 
of each incident, what he witnessed, his actual role in each 
stressful incident, the dates of the incident, his location 
of assigned duty station at the time of the incident, and 
asked the veteran to provide the RO with information 
regarding whether or not the incident involved the death of 
one or more friends, and if so, the RO requested that the 
veteran provide their names, and any other information about 
them.

To date, although the veteran has provided some information 
regarding his time spent in the military, he has not provided 
detailed information such as the time, place and date range 
of a stressful incident that would allow for effective 
research.  In this regard, the Board notes that during a June 
1999 assessment for non-combat related PTSD at the 
Brecksville VAMC, and again during a December 1999 
consultation at the VAMC with a social worker, the veteran 
described two other traumatic events which he felt 
precipitated his PTSD.  Specifically, he stated that while in 
training, the veteran froze and was unable to throw a live 
grenade over a wall and a drill sergeant had to knock him 
down and throw the grenade; and he also described a near 
fatal car accident in which he and his first ex-wife went 
over a ravine.  Additionally, during his August 2002 RO 
hearing, the veteran noted that while on a bus going to basic 
training, he was sticking his hand out a window, and was 
reprimanded by a drill sergeant; and described another 
incident where the arches of his feet fell.  However, despite 
this information regarding his time spent in the military, 
because the veteran did not describe a specific incident, or 
give a date range, there is no stressor incident that can be 
effectively researched, and thus no stressful event that can 
be independently corroborated as required by VA regulations.  

Additionally, and more significantly, besides the October 
2002 PTSD diagnosis based on the September 1974 incident 
which the Board has determined constituted willful 
misconduct, there is no other medical evidence of record 
which attributes PTSD to any other stressful event.  
Specifically, although the June 1999 examiner provided an 
Axis I diagnosis of chronic PTSD, she did not describe any 
specific stressor incident upon which the diagnosis was 
based, beyond the unverified, self-reported incident 
involving the grenade described by the veteran.  The record 
also contains outpatient treatment records from the 
Brecksville VA medical center (VAMC), which contain December 
1999, and February 2001 diagnoses of PTSD; however, again, 
neither examiner specified a verified in-service stressor on 
which the PTSD diagnosis was based.  In other words, no 
examiner besides the October 2002 examiner has attributed the 
veteran's PTSD to a verified in-service stressor.

In sum, although the veteran has a current diagnosis of PTSD, 
the stressful experience to which the PTSD has been 
attributed by competent medical authority is an experience 
that resulted from the veteran's own willful misconduct.  
Further, besides the October 2002 VA examination, there is no 
other medical evidence of record that attributes the 
veteran's PTSD to a verified in-service stressor.  As such, 
the Board finds that service connection for PTSD is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


